Citation Nr: 1549380	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-34 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by memory loss, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of these and other claims, he testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In March 2013, the Board denied this and other claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent the Board had denied this particular claim and a claim for an initial compensable disability rating from July 14, 2005 to January 11, 2010, for left shoulder trauma with strain and instability.  In a December 2013 Order, the Court vacated the Board's decision denying these claims and remanded them back to the Board for further action consistent with a Joint Motion for Remand (JMR) that had been filed by the parties that had represented the Veteran and the Secretary of VA in the appeal to the Court.

The Board subsequently issued another decision in July 2014 granting a compensable (i.e., 10 percent) initial rating for the left shoulder trauma with strain and instability for the period at issue - from July 14, 2005 to January 11, 2010.  However, the Board instead remanded this remaining claim for service connection for chronic disability manifested by memory loss, including owing to undiagnosed illness, for further development and consideration, more specifically for a VA compensation examination and medical opinion.  Unfortunately, though, still further development is required, so the Board is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In the prior July 2014 remand, the Board instructed the AOJ to have the Veteran examined for a necessary medical opinion.  In particular, the examiner was to be asked to review the Veteran's claims file prior to the examination and take a detailed history of the Veteran's symptoms, including anecdotal examples of any manifestations of memory loss.  If any type of memory loss was found, the examiner was asked to diagnose the cause, if possible.  If a diagnosis was not found, the examiner was requested to specify whether the memory loss is a manifestation of an undiagnosed illness.  Further, the examiner was asked to comment on the likelihood that anthrax vaccinations during the Veteran's service had caused symptoms of memory loss.  Lastly, if objective testing did not show memory loss, the examiner was to provide an opinion that reconciled the objective test results with the Veteran's subjective complaints, as well as the results of a February 2006 private evaluation.

To this end, the Veteran had a VA mental health examination in December 2014.  The examination report indicates the Veteran does not have a mental illness diagnosis.  The examiner noted the Veteran's previous medical treatments and complaints of memory impairment, specifically including the February 2006 private psychiatric evaluation mentioned noting short-term memory impairment and diagnosing attention deficit hyperactivity disorder (ADHD) and amnestic disorder not otherwise specified (NOS).  However, the December 2014 examiner explained that she was unable to provide an opinion in regards to anthrax vaccinations in relation to the Veteran's alleged memory impairment.  She further explained that such an opinion is beyond the scope of her expertise and that, consequently, a neurology examination of the Veteran's brain was recommended.

In a subsequent March 2015 VA neuropsychological report, the examiner concluded the Veteran has normal cognition.  This additional examiner explained that an opinion on the likelihood of the anthrax vaccination during the Veteran's military service causing his now-claimed memory loss was precluded by his normal performance on objective test of memory and other cognitive domains during the neuropsychological assessment.  But this examiner conceded an inability to reconcile the difference between the February 2006 private neuropsychological evaluations due to not having access to the actual report.

After reviewing the claims file, which is entirely electronic (so paperless), the Board sees the report of the previous February 2006 private neuropsychological evaluation is no longer of record.

Since the July 2014 remand instructions specifically requested the examiner to reconcile the objective test results with the Veteran's subjective complaints, as well as the February 2006 private evaluation, and this was not done (apparently owing to the examiner not being provided this necessary evaluation report), the Board finds there was not the required compliance with those remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  In this particular instance, without an opinion based on the review of the entire record, so notably including the February 2006 private evaluation report, the Board does not have the information needed to appropriately decide this claim.


Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Re-associate with the file the report of the February 9, 2006 private neuropsychological evaluation.  If for whatever reason VA no longer has this report, ask the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, so VA can again request and obtain a copy of this important report.

2.  After obtaining this report of the February 9, 2006 private neuropsychological evaluation, have an appropriate physician review this report and provide a supplemental medical opinion.  This commenting physician also is also asked to review the other relevant evidence in the Veteran's claims file, including complete copies of this and the Board's prior remand.

If any type of memory loss is found, the examiner is asked to diagnose the cause, if possible.  If not possible because additional information or testing is needed, please so state.  If not possible because no diagnosis is found, please also so state, including specifying whether the memory loss is a manifestation of an undiagnosed illness.

As well, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that anthrax vaccinations during the Veteran's service caused symptoms of memory loss.


If objective testing does not show memory loss, please provide an opinion that reconciles the objective test results with the Veteran's subjective complaints, as well as the February 2006 private evaluation that found the Veteran to have significant problems with his short-term memory and diagnosed him with ADHD and amnestic disorder NOS.

The examiner must provide explanatory rationale for all opinions rendered, whether favorable or unfavorable to this claim, preferably with medical explanation or citation to evidence in the record.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

